    4:99-cr-03040-RGK Doc # 154 Filed: 05/05/20 Page 1 of 1 - Page ID # 246



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                          4:99CR3040

      vs.
                                                         ORDER
MICHAEL A. EALEY,

                   Defendant.


      IT IS ORDERED that Plaintiff shall respond to Defendant’s Motion to
Temporarily Suspend Restitution Payments, Filing no. 153, on or before May 15,
2020.

      Dated this 5th day of May, 2020.

                                          BY THE COURT:


                                          Richard G. Kopf
                                          Senior United States District Judge
